Title: From Thomas Jefferson to Levi Lincoln and John Thomas Mason, 11 April 1802
From: Jefferson, Thomas
To: Lincoln, Levi,Mason, John Thomas

Sentence of death having been passed by the Circuit court of Columbia, against a citizen of Washington county, guilty of an aggravated murder, a question arises Who is to sign the warrant for execution?
            By the act of Congress 1801. c. 86. the laws of Maryland, as they existed at that date, are in force in Washington county: and by the law of Maryland 1795. c. 82. the Governor of Maryland is authorised to issue a warrant of execution against any person sentenced to death by any court of that state. but the state of Maryland having now no jurisdiction over the county of Washington in Columbia, the Govr. of Maryland personally, cannot exercise this act of highest jurisdiction, the signing a warrant for the death of a Man in Columbia.
            The laws of Congress have given to the President of the US. the nomination of judges, justices, attornies, marshals and officers of the customs in Columbia, as elsewhere: and to the circuit courts of Columbia the power of appointing constables, inspectors, surveyors and to all other offices necessary for the district under the laws of Maryland or Virginia. but have not given either to the President or the Circuit court specially all the powers possessed by the Govr. of Maryland, nor generally executive powers which might, by description, render either equivalent to the Governor of Maryland, so as to authorise their assuming this particular function exercised by the Governor under the Maryland act of 1795.
            The constitution of the US. gives the President power to grant reprieves & pardons for offences against the US. but a power to pardon is not a power to punish.
            The act of Congress 1790. c. 9. §. 33 says the manner of inflicting punishment of death shall be by hanging until dead, §. 14. that the courts of the US. shall have power to issue all writs necessary for the exercise of their jurisdiction; & 1792. c. 36. that all writs & processes issuing from the supreme or circuit courts shall bear test of the Chief Justice, shall be under the seal of the court & signature of the clerk, & that the forms of writs, executions, & other process, & the forms & modes of proceeding in suits, in those of common law, shall be the same as are now used in the sd courts under the ‘act to regulate processes in the courts of the US.’ 89. c. 21. [contind. 90. c. 13. contind. 91. c. 8. repealed 92. c. 36. §. 8. & therefore omitted in the statute book; but improperly, because the first act, tho’ repealed must be recurred to for explanation of the phrase ‘now used under the act to regulate processes.’]
            Had the trial & sentence in the present case taken place in Alexandria, where the Common law principle prevails that the warrant for execution must be under the hand & seal of the judge [4. Blackst. 396.] who would have signed the death warrant? who would sign such a warrant on sentence of the Circuit court of the US. in any other state?
            The opinion of the Atty General is requested in this case for the government of the President.
            Th: Jefferson
              April. 11. 1802.
          